Exhibit 27 SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT This SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”), is made and entered into as of April 30, 2009, by and between SIGA TECHNOLOGIES, INC., a Delaware corporation (the “Company”), and MACANDREWS & FORBES LLC, a Delaware limited liability company (the “Purchaser”). RECITALS WHEREAS, the Company and the Purchaser are parties to that certain Letter Agreement dated as of June 19, 2008, as amended pursuant to that certain Extension Agreement, dated as of the date hereof (as amended, the “Letter Agreement”); WHEREAS, pursuant to the terms of the Letter Agreement, the Purchaser provided an investment commitment to invest in the Company, at either party’s option, up to $8,000,000, in exchange for (i) Company common stock (the “Common Stock”) at a per share price equal to the lesser of (A) $3.06 and (B) the average of the volume-weighted average price per share for the 5 trading days immediately preceding the funding of such investment commitment, and (ii) warrants (the “Consideration Warrants”) to purchase 40% of the number of Company shares acquired by the Purchaser, exercisable at 115% of the Common Stock purchase price on such funding date (the “Consideration Warrant Shares”); WHEREAS, on April 29, 2009 and pursuant to the terms of the Letter Agreement, the Company notified the Purchaser that it intends to exercise its right to cause the Purchaser to invest $1,500,000 in the
